Exhibit 10.12.5

SPECIAL LONG-TERM STRATEGIC PERFORMANCE-BASED

RESTRICTED SHARE UNIT AGREEMENT

Under the Teradata 2012 Stock Incentive Plan

You have been awarded the contingent right to receive a credit of share units
(the “Share Units”) under the Teradata 2012 Stock Incentive Plan (the “Plan”),
upon the terms and subject to the conditions of this Special Long-Term Strategic
Performance-Based Restricted Share Unit Agreement (this “Agreement”) and the
Plan. Please refer to the share unit information page on the website of the
Company’s third party Plan administrator for your “Target Number of Share
Units.” Capitalized terms used but not otherwise defined herein shall have the
meanings ascribed to such terms in the Plan. It is intended that the Share
Units, if any, payable to you under this Agreement will qualify as
“performance-based compensation” within the meaning of Section 162(m)(4)(C) of
the Code, and this Agreement shall be interpreted and administered in accordance
with such intent.

1. Maximum Award.

(a) Initial Performance Objective. If the Company’s Non-GAAP EPS, as defined on
Exhibit A, for the performance period commencing January 1, 2016 and ending
December 31, 2016 (the “Performance Period”) equals or exceeds the initial
performance objective set forth on Exhibit A (the “Initial Performance
Objective”), then you shall be eligible to receive a credit to a book entry
account established on your behalf (the “Account”) of a number of Share Units
equal to 200% of your Target Number of Share Units (the “Maximum Award”), or
such lesser number of Share Units as may be determined by the Compensation and
Human Resource Committee of the Company’s Board of Directors (the “Committee”),
in its discretion, in accordance with Section 2 hereof.

(b) Certification. After the end of the Performance Period, but no later than
March 15, 2017, the Committee shall determine in writing whether the Initial
Performance Objective set forth in this Section 1 has been achieved and whether
you are eligible to receive a credit of Share Units to your Account equal to the
Maximum Award. Except as otherwise provided pursuant to Section 4(b) of this
Agreement, if the Committee determines that the Initial Performance Objective
set forth in this Section 1 has not been achieved for the Performance Period,
then this award shall be automatically forfeited, and no Share Units shall be
credited to your Account or payable hereunder.

2. Committee Discretion to Reduce Award.

(a) Committee Discretion. Notwithstanding Section 1 hereof, if the Committee
certifies that you are eligible to receive a credit of Share Units to your
Account equal to the Maximum Award in accordance with Section 1(b), then the
Committee may, in its sole discretion, reduce the actual number of Share Units
credited to your Account below the Maximum Award (including a reduction to
zero), based on such factors as the Committee determines to be appropriate.

(b) Additional Performance Criteria. It is the current intention of the
Committee that it will determine whether to exercise its discretion to reduce
the number of Share



--------------------------------------------------------------------------------

Units, if any, to be credited to your Account below the Maximum Award based upon
the Committee’s discretionary assessment of the achievement of the additional
performance criteria established by the Committee and set forth on the attached
Exhibit A (the “Additional Performance Criteria”). Notwithstanding the
foregoing, the Committee reserves the right to deviate from such approach and
may exercise its discretion to reduce the number of Share Units, if any, to be
credited to your Account under this Agreement based on such other factors as the
Committee, in its sole and absolute discretion, determines to be appropriate.

(c) Adjustments. The Committee may, in its sole and absolute discretion, modify
the Additional Performance Criteria established pursuant to this Section 2, in
whole or in part, as the Committee deems appropriate and equitable to reflect a
change in the business, operations, corporate structure or capital structure of
the Company or its affiliates, the manner in which the Company and its
affiliates conduct business, or other events or circumstances.

(d) Certification and Crediting Date. After the end of the Performance Period,
but no later than March 15, 2017, the Committee shall determine in writing the
extent, if any, to which each of the Additional Performance Criteria has been
satisfied and shall determine the extent to which the Maximum Award that you are
eligible to receive pursuant to Section 1 hereof shall be reduced pursuant to
this Section 2 and the actual number of Share Units, if any, that shall be
credited to your Account. The actual number of Share Units shall be credited to
your Account effective on the day in which the Committee determines the
achievement of the Additional Performance Criteria (the “Crediting Date”). Each
Share Unit credited to your Account under this Section 2 shall represent the
contingent right to receive one Share and shall at all times be equal in value
to one Share.

3. Vesting, Forfeiture and Payment of Share Units.

(a) Vesting of Share Units. The Share Units, if any, credited to your Account in
accordance with Section 2(d) above shall be subject to the following vesting
schedule:

(i) The Share Units shall vest on the Crediting Date if you have been
continuously employed by the Company or any of its affiliate companies (referred
to collectively herein as “Teradata”) through the Crediting Date.

(ii) If (A) you cease to be employed by Teradata due to your death, Disability
(defined by reference to Teradata’s long-term disability plan that covers you),
your Retirement (defined as termination by you of your employment with Teradata
at or after age 62) or a reduction-in-force, or (B) a Change in Control occurs,
in each case after the end of the Performance Period but prior to the Crediting
Date, then the Company shall credit to your Account a number of Share Units,
which shall be fully vested, equal to the actual number of Share Units that
would have been credited to your Account in accordance with Sections 1 and 2 of
this Agreement had you continued in employment through the Crediting Date,
determined based on the actual performance results during the Performance Period
and after taking into account discretionary reductions in accordance with
Section 2 of this Agreement that are applicable to other executives who did not
terminate employment.

 

2



--------------------------------------------------------------------------------

(b) Forfeiture of Share Units. Except as otherwise provided in Section 3(a)(ii)
or 4 of this Agreement, your right to receive a credit of Share Units shall be
forfeited automatically without further action or notice in the event that you
cease to be employed by Teradata through the Crediting Date.

(c) Payment. Except as otherwise provided in Section 4(b) of this Agreement, the
Company shall deliver the Shares underlying the vested Share Units credited to
your Account in accordance with this Agreement after the end of the Performance
Period but no later than March 15, 2017.

4. Certain Events Prior to the End of the Performance Period.

(a) Certain Terminations or Similar Events. If prior to the end of the
Performance Period and prior to a Change in Control you cease to be employed by
Teradata due to death, Disability, Retirement or a reduction-in-force, or you
continue to be employed by Teradata but cease to serve as an “executive officer”
of the Company as defined in Rule 3b-7 under the Securities Exchange Act of 1934
or there is a material reduction in your title, duties, responsibilities or
reporting relationship, as determined by the Committee in its sole discretion,
then the Company shall credit to your Account a pro-rated number of Share Units,
which shall be fully vested, and which shall be calculated by multiplying
(i) the actual number of Share Units that would have been credited to your
Account in accordance with Sections 1 and 2 of this Agreement had you continued
in employment through the Crediting Date, determined based on actual performance
results through the end of the Performance Period and after taking into account
discretionary reductions in accordance with Section 2 of this Agreement that are
applicable to other executives who did not terminate employment (and who
continued to serve as executive officers and who were not subject to any
material reductions as described above), by (ii) a fraction, the numerator of
which is the number of full and partial months of employment you completed in
your current capacity during the period commencing January 1, 2013 and ending
December 31, 2016, and the denominator of which is 48 months (subject to such
rounding conventions as may be implemented from time-to-time by Teradata’s third
party Plan administrator). The resulting Share Units shall be payable during the
period specified in Section 3(c) of this Agreement.

(b) Change in Control.

(i) If a Change in Control occurs prior to the end of the Performance Period,
and this award is not assumed, converted or replaced by the continuing entity,
then the Target Number of Share Units shall be credited to your Account, as of
the date of the Change in Control, and the units shall be fully vested at that
time. The Company shall deliver to you the Shares underlying the Target Number
of Share Units within 30 days after such Change in Control. Notwithstanding the
foregoing, to the extent that your right to receive such Shares constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code
(“Section 409A”), the Company shall deliver to you the Shares underlying the
Target Number of Share Units during the period specified in Section 3(c) of this
Agreement.

(ii) If a Change in Control occurs during the Performance Period, and this award
is assumed, converted or replaced by the continuing entity, then the Target
Number of

 

3



--------------------------------------------------------------------------------

Share Units shall be credited to your Account, as of the date of the Change in
Control, and the Share Units shall become vested as of the end of the
Performance Period, provided that you remain continuously employed by Teradata
through the end of the Performance Period; provided, however, that if you cease
to be employed by Teradata prior to the end of the Performance Period due to
(A) termination of your employment by Teradata without Cause, (B) termination of
your employment with Teradata on account of death, Disability, Retirement, or a
reduction-in-force, or (C) if you are a participant in the Teradata Change in
Control Severance Plan, a Teradata Severance Policy or a similar arrangement
that defines “Good Reason” in the context of a resignation following a Change in
Control (a “CIC Plan”), termination of your employment with Teradata for “Good
Reason” as defined in the CIC Plan within the two-year period commencing on the
Change in Control, then the Share Units credited to your Account shall vest in
full upon such termination. The Company shall deliver to you the Shares
underlying the Target Number of Share Units within 30 days after your
termination of employment. Notwithstanding the foregoing, to the extent that
your right to receive such Shares constitutes a “deferral of compensation”
within the meaning of Section 409A of the Code (“Section 409A”), the Company
shall deliver to you the Shares underlying the Target Number of Share Units
during the period specified in Section 3(c) of this Agreement.

5. Section 409A Compliance. The intent of the parties is that payments under
this Agreement comply with Section 409A of the Code or are exempt therefrom and
this Agreement shall be interpreted, administered and governed in accordance
with such intent. Notwithstanding anything to the contrary contained in this
Agreement, the Committee shall have the right, at any time in its sole
discretion, to accelerate the time of a payment under this Agreement to a time
otherwise permitted under Section 409A in accordance with the requirements,
restrictions and limitations of Treasury Regulation Section 1.409A-3(j).

6. Confidentiality. By accepting this award, unless disclosure is required by
applicable law or regulation, you agree to keep this Agreement confidential and
not to disclose its contents to anyone except your attorney, your immediate
family, or your financial consultant, provided such persons agree in advance to
keep such information confidential and not disclose it to others. The Share
Units will be forfeited if you violate the terms and conditions of this
Section 6.

7. Transferability. At all times before payment, the Share Units may not be
sold, transferred, pledged, assigned or otherwise alienated, except by
beneficiary designation, will or by the laws of descent and distribution upon
your death. Any purported transfer or encumbrance in violation of the provisions
of this Section 7 shall be void, and the other party to any such purported
transaction shall not obtain any rights to or interest in such Share Units.

8. Dividend Equivalents. Upon payment of a Share Unit, you shall be entitled to
a cash payment (without interest) equal to the aggregate cash dividends declared
and payable with respect to one (1) Share for each record date that occurs
during the period beginning on the Date of Grant and ending on the date the
Share Unit is paid (the “Dividend Equivalent”). The Dividend Equivalents shall
be forfeited to the extent that the underlying Share Unit is forfeited and shall
be paid to you, if at all, at the same time that the related Share Unit is paid
in accordance with this Agreement.

 

4



--------------------------------------------------------------------------------

9. Misconduct; Termination for Cause. The Share Units will be forfeited if your
employment is terminated by Teradata for Cause or if the Committee determines
that you engaged in misconduct in connection with your employment with Teradata.
Further, if your employment is terminated by Teradata for Cause, then, to the
extent demanded by the Committee in its sole discretion, you shall (a) return to
Teradata all Shares that you have not disposed of that have been acquired
pursuant to this Agreement, and (b) with respect to any Shares acquired pursuant
to this Agreement that you have disposed of, pay to Teradata in cash the Fair
Market Value of such Shares on the date acquired.

10. Withholding. Teradata has the right to deduct or cause to be deducted from,
or collect or cause to be collected, with respect to the taxation of any Share
Units, any federal, state, local, foreign or other taxes required by the laws of
the United States or any other country to be withheld or paid with respect to
the Share Units, and you or your legal representative or beneficiary will be
required to pay any such amounts. By accepting this award, you consent and
direct that, if you are paid through Teradata’s United States payroll system at
the time the Share Units are settled, Teradata’s stock plan administrator will
withhold or sell the number of Shares underlying the Share Units as Teradata, in
its sole discretion, deems necessary to satisfy such withholding requirements;
provided, however, that if Teradata is required to withhold any taxes prior to
settlement of the Share Units, then you agree that Teradata may satisfy those
withholding obligations by withholding cash from your compensation otherwise due
to you or by any other action as it may deem necessary to satisfy the
withholding obligation. In no event shall the Fair Market Value of the Shares of
common stock to be surrendered pursuant to this section to satisfy applicable
withholding taxes exceed the minimum amount of taxes required to be withheld or
such other amount that will not result in a negative accounting impact. If you
are paid through a non-United States Teradata payroll system, you agree that
Teradata may satisfy any withholding obligations by withholding cash from your
compensation otherwise due to you or by any other action as it may deem
necessary to satisfy the withholding obligation. You acknowledge that the
ultimate liability for all taxes and tax-related items is and remains your
responsibility and may exceed the amount actually withheld by Teradata or the
Employer. You also agree that you solely are responsible for filing all relevant
documentation that may be required of you in relation to this award or any
tax-related items, such as but not limited to personal income tax returns or
reporting statements in relation to the grant or vesting of this award or the
subsequent sale of Shares acquired pursuant to such award and the receipt of any
dividends or dividend equivalents.

11. Restrictive Covenants. In exchange for the Share Units, you agree that
during your employment with Teradata and for a period of twelve (12) months
after the termination of employment (or if applicable law mandates a maximum
time that is shorter than twelve months, then for a period of time equal to that
shorter maximum period), regardless of the reason for termination, you will not,
without the prior written consent of the Chief Executive Officer of Teradata,
(a) render services directly or indirectly to, or become employed by, any
Competing Organization (as defined in this Section 11 below) to the extent such
services or employment involves the development, manufacture, marketing, sale,
advertising or servicing of any product, process, system or service which is the
same or similar to, or competes with, a product, process, system or service
manufactured, sold, serviced or otherwise provided by Teradata to its customers
and upon which you worked or in which you participated during the last two
(2) years of your Teradata employment; (b) directly or indirectly recruit, hire,
solicit or induce, or attempt

 

5



--------------------------------------------------------------------------------

to induce, any exempt employee of Teradata to terminate his or her employment
with or otherwise cease his or her relationship with Teradata; or (c) solicit
the business of any firm or company with which you worked during the preceding
two (2) years while employed by Teradata, including customers of Teradata. If
you breach the terms of this Section 11, you agree that in addition to any
liability you may have for damages arising from such breach, any unvested Share
Units will be immediately forfeited, and you agree to pay to Teradata the Fair
Market Value of any Share Units that vested and that were paid during the twelve
(12) months prior to the date of termination of your employment. Such Fair
Market Value shall be determined as of the date that the Share Units become
vested. If you breach the terms of this Section 11 prior to the Crediting Date
but after you incur a termination of employment, your award will be forfeited
and you will not receive any portion of the Share Units.

As used in this Section 11, “Competing Organization” means an organization
identified as a Competing Organization by the Chief Executive Officer of
Teradata for the year in which your employment with Teradata terminates, and any
other person or organization which is engaged in or about to become engaged in
research on or development, production, marketing, leasing, selling or servicing
of a product, process, system or service which is the same or similar to or
competes with a product, process, system or service manufactured, sold, serviced
or otherwise provided by Teradata to its customers. The list of Competing
Organizations identified by the Chief Executive Officer is maintained by the
Teradata Law Department.

12. Arbitration. By accepting this award, you agree that, where permitted by
local law, any controversy or claim arising out of or related to your employment
relationship with Teradata shall be resolved by first exhausting any Teradata
internal dispute resolution process and policy, and then by arbitration pursuant
to such policy. If you are employed outside the United States, where permitted
by local law, the arbitration shall be conducted in the regional headquarters
city of the business unit in which you work. The arbitration shall be held
before a single arbitrator who is an attorney knowledgeable in employment law.
The arbitrator’s decision and award shall be final and binding and may be
entered in any court having jurisdiction. For arbitrations held in the United
States, issues of arbitrability shall be determined in accordance with the
federal substantive and procedural laws relating to arbitration; all other
aspects shall be interpreted in accordance with the laws of the state in which
the headquarters of Teradata is located. Each party shall bear its own
attorney’s fees associated with the arbitration and other costs and expenses of
the arbitration shall be borne as provided by the rules of the American
Arbitration Association for an arbitration held in the United States, or similar
applicable rules for an arbitration held outside the United States.

Notwithstanding the preceding subparagraph, you acknowledge that if you breach
Section 11, Teradata will sustain irreparable injury and will not have an
adequate remedy at law. As a result, you agree that in the event of your breach
of Section 11 Teradata may, in addition to any other remedies available to it,
bring an action in a court of competent jurisdiction for equitable relief to
preserve the status quo pending appointment of an arbitrator and completion of
an arbitration. You stipulate to the exclusive jurisdiction and venue of the
state and federal courts located in the location from which Teradata’s equity
programs are administered, for any such proceedings.

 

6



--------------------------------------------------------------------------------

13. Compensation Recovery Policy. By accepting this award, you acknowledge and
agree that, notwithstanding any other provision of this Agreement to the
contrary, you may be required to forfeit or repay any or all of the Share Units
pursuant to the terms of the Teradata Corporation Compensation Recovery Policy
(or a successor policy), as the same may be amended to comply with the
Dodd-Frank Wall Street Reform and Consumer Protection Act or any rules or
regulations issued by the Securities and Exchange Commission or applicable
securities exchange.

14. Beneficiaries; Successors.

(a) Without limiting Section 7 of this Agreement, you may designate one or more
beneficiaries to receive all or part of any Share Units to be distributed in
case of your death, and you may change or revoke such designation at any time.
In the event of your death, any Share Units distributable hereunder that are
subject to such a designation will be distributed to such beneficiary or
beneficiaries in accordance with this Agreement. Any other Share Units not
designated by you will be distributable to your estate. If there is any question
as to the legal right of any beneficiary to receive a distribution hereunder,
the Share Units in question may be transferred to your estate, in which event
Teradata will have no further liability to anyone with respect to such Share
Units.

(b) The provisions of this Agreement shall inure to the benefit of, and be
binding upon, your successors, administrators, heirs, legal representatives and
assigns, and the successors and assigns of the Company.

15. Severability. The provisions of this Agreement are severable. If any
provision of this Agreement is held to be unenforceable or invalid by a court or
other tribunal of competent jurisdiction (including an arbitration tribunal), it
shall be severed and shall not affect any other part of this Agreement, which
will be enforced as permitted by law.

16. Amendment. The terms of this award of Share Units as evidenced by this
Agreement may be amended by the Teradata Board of Directors or the Committee.

17. Adjustments. The number of Share Units and the number and kind of shares of
stock covered by this Agreement shall be subject to adjustment as provided in
Section 14 of the Plan.

18. Plan Governs. In the event of a conflict between the terms and conditions of
this Agreement and the terms and conditions of the Plan, the terms and
conditions of the Plan shall prevail, except that with respect to matters
involving choice of law, the terms and conditions of Section 12 of this
Agreement shall prevail.

19. Dividend; Voting Rights. You shall not possess any incidents of ownership
(including, without limitation, dividend and voting rights) in the Shares
underlying the Share Units credited to your Account until such Shares have been
delivered to you in accordance with Section 3 or Section 4 hereof. The
obligations of the Company under this Agreement will be merely that of an
unfunded and unsecured promise of the Company to deliver Shares in the future,
and your rights will be no greater than that of an unsecured general creditor.
No assets of the Company will be held or set aside as security for the
obligations of the Company under this Agreement.

 

7



--------------------------------------------------------------------------------

20. No Employment Contract or Acquired Rights. Nothing contained in this
Agreement shall confer upon you any right with respect to continuance of
employment by Teradata, nor limit or affect in any manner the right of Teradata
to terminate your employment or adjust your compensation. Furthermore, nothing
contained in this Agreement shall confer upon you any right to receive any
future Share Units or awards under the Plan or the inclusion of the value of any
awards in the calculation of severance payments, if any, upon termination of
employment.

21. Non-U.S. Employees. Notwithstanding any provision herein, if the Plan or
your employment with Teradata is subject to the rules and regulations of one or
more non-United States jurisdictions, then your participation in the Plan shall
be subject to any such rules and regulations and any special terms and
conditions as may be communicated to you in writing by the Company in an
appendix for your country (the “Appendix”). Moreover, if you relocate to one of
the countries included in an Appendix, the special terms and conditions for such
country will apply to you, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable in order to
comply with local law or facilitate the administration of the Plan. The Company
also reserves the right to impose other requirements on your participation in
the Plan to the extent the Company determines it necessary or advisable in order
to comply with local law or facilitate the administration of the Plan and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing. The Appendix constitutes part of this
Agreement.

You also understand and agree that any cross-border cash remittance made in
relation to this award, including the transfer of proceeds received upon the
sale of Shares, must be made through a locally authorized financial institution
or registered foreign exchange agency and may require you to provide to such
financial institution or agency certain information regarding the transaction.
Moreover, you understand and agree that the Company is neither responsible for
any foreign exchange fluctuation between your local currency and the United
States Dollar (or the selection by Teradata or the Employer in its sole
discretion of an applicable foreign currency exchange rate) that may affect the
value of this award (or the calculation of income or any Tax-Related Items
thereunder) nor liable for any decrease in the value of Shares or this award. In
addition, the ownership of Shares or assets and holding of bank or brokerage
account abroad may subject you to reporting requirements imposed by tax,
banking, and/or other authorities in your country, and you understand and agree
that you solely are responsible for complying with such requirements.

22. Acceptance of Terms. By accepting any benefit under this Agreement, you and
each person claiming under or through you shall be conclusively deemed to have
indicated their acceptance and ratification of, and consent to, all of the terms
and conditions of this Agreement and the Plan and any action taken under this
Agreement or the Plan by the Committee, the Board or Teradata, in any case in
accordance with the terms and conditions of this Agreement.

23. Communications and Electronic Delivery. Teradata may, in its sole
discretion, decide to deliver any documents related to current or future
participation in the Plan by

 

8



--------------------------------------------------------------------------------

electronic means. You hereby consent to receive such documents by electronic
delivery and agree to participate in the Plan through an on-line or electronic
system established and maintained by Teradata or a third party designated by
Teradata. If you have received this Agreement or any other document related to
the Plan translated into a language other than English and if the translated
version is different than the English version, the English version will control.

24. Data Privacy Consent. You hereby explicitly and unambiguously consent to the
collection, use and transfer, in electronic or other form, of your personal data
as described in this Agreement and any other Share Unit grant materials by and
among, as applicable, the Employer and Teradata for the exclusive purpose of
implementing, administering and managing your participation in the Plan.

You understand that Teradata and the Employer may hold certain personal
information about you, including, but not limited to, your name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any Shares or
directorships held in Teradata, details of all Share Units or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in your favor, for the purpose of implementing, administering and
managing the Plan (“Data”).

You understand that Data will be transferred to any third parties assisting
Teradata with the implementation, administration and management of the Plan. You
understand the recipients of the Data may be located in your country, in the
United States or elsewhere, and that the recipients’ country (e.g., the United
States) may have different data privacy laws and protections than your country.
You understand that you may request a list with the names and addresses of any
potential recipients of the Data by contacting your local human resources
representative. You authorize Teradata and the recipients which may assist
Teradata (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing your participation in the Plan. You understand that Data will be
held only as long as is necessary to implement, administer and manage your
participation in the Plan. You understand that you may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing your local human resources
representative. You understand, however, that refusing or withdrawing your
consent may affect your ability to participate in the Plan. For more information
on the consequences of your refusal to consent or withdrawal of consent, you
understand that you may contact your local human resources representative.

 

9